DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in the phrase “a body moving between a locking position and an unlocking position”, it is unclear what element(s) this movement is intended to be made relative to in the context of the claim language.
In claim 3, it is unclear the intended structural/functional purpose for the two opposite grooves in the context of the claim language.
In claim 4, it is unclear the intended structural/functional purpose for the elongated weakening aperture in the context of the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Denton, Jr., US Patent 6,477,872, in view of Woo, US Patent 6,462,431.
Regarding claim 1, Denton provides much of the claimed invention, including a latch assembly comprising an elongated flat latch slider 20 slidable along a first axis between a first position and a second position in relation to a main latch (44 and/or 18), wherein the latch slider is provided with an opening 54; a lock arrangement 48 comprising a body moveable between a locking position and an unlocking position, wherein in the locking position a portion of the body is capable of preventing movement of the latch slider.

Regarding (C), Woo provides an example of the general concept of locking a slidable bar by means of an electrically powered device in the manner claimed.  It would have been obvious to utilize the general concept of an electrically powered locking device in the design of Denton, replacing the lock and opening arrangements of 48 and 54, for the purpose of providing an alternative arrangement using effective means of electronically locking the latch assembly, as generally well known in the art.  
Regarding (A) and (B), although the specific structural of a lug and body engaging the lug as claimed are not explicitly shown in the combination of Denton  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claims 2, 5, 7, 8, and 10-12, similar reasoning to rejection of (A) and (B) of claim 1 above apply.

Regarding claim 9, the combining reference of Woo provides the general teaching of the electrically powered device comprising an electromagnetic unit connected to the body 16 for extending and retracting the body in a direction perpendicular to the first axis, and wherein the groove or locking aperture (14, 18—equivalent to a protruding lug having a locking aperture therein) is provided for receiving the body in the locked position.
Regarding claim 13, Denton shows what broadly may be considered a spacer ring 32 mounted on a bolt 28b being received in an elongated aperture 42 in the latch slider to stabilize the sliding movement of the latch slider.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Denton Jr. in view of Woo and in further view of Gartner, US Patent Application Publication 20015/0115629A1.
Although the combination of Denton and Woo provides an electronic linear actuator and not a motor, the use of motors in the manner claimed is very old and well known in the art.  Gartner provides an example of an electrically powered . 

Allowable Subject Matter
Claim 4, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675